DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (US 8,314,603 B2).
Re. Claim 1, Russell discloses an apparatus comprising: 
2a first ferrule 126 comprising a cap 127 (Figs 1-2; col. 3 lines 38-49); 
3a second ferrule 126 comprising said cap 127 (Figs 1-2; col. 3 lines 38-49); and 
4a tracing fiber 120 configured to propagate light from said 5first ferrule 126 to said second ferrule 126 (col. 3 lines 20-23), wherein (i) said first 6ferrule 126 enables said light to be directed into said tracing fiber 7when said cap 127 is removed (col. 3 lines 46-49), (ii) said cap 127 of said second ferrule 126 is 8configured to scatter said light to provide an omnidirectional 9emission of said light from said second ferrule 126 (Fig 2; col. 3 lines 49-53), (iii) said tracing 10fiber 120 is bundled with one or more data carrying lines 102/104 in a cable 100 (Fig 1; col. 2 lines 54-55 and 64-67), 11(iv) each of said data carrying lines 102/104 are configured to enable a 12communication of data (Fig 1; col. 2 lines 19-37), and (v) said tracing fiber 120 is configured to 13propagate said light without interrupting said communication of 14data (col. 3 lines 18-20).  
Re. Claim 13, Russell discloses said 2first ferrule 126 and said second ferrule 126 each have a diameter selected from one of a plurality of sizes (col. 41-45).  
514858.00001c2 Re. Claim 4, Russell discloses said 2first ferrule 126 and said second ferrule 126 each have a cylindrical 3shape (col. 3 lines 41-45).  
Re. Claim 15, Russell discloses said cap 127 2removably attached to said first ferrule 126 and said cap 127 removably 3attached to said second ferrule 126 are each configured to scatter said 4light (col. 3 lines 46-53).  
Re. Claim 16, Russell discloses (i) said 2cap 127 of said first ferrule 126 is removed to enable a fault locator 3device to fit over said first ferrule 126 and (ii) said fault locator 4device is configured to generate said light (col. 3 lines 23-29 and 46-49).  
Re. Claim 7, Russell discloses (i) said 2first ferrule 126 protrudes from a first fan-out kit 114, (ii) said second 3ferrule 126 protrudes from a second fan-out kit 116 and (iii) said tracing 4fiber 120 is connected between said first fan-out kit 114 and said second 5fan-out kit 116 (Fig 1; col. 2 lines 61-67).  
Re. Claim 18, Russell discloses (i) said 2first fan-out kit 114 and said second fan-out kit 116 are each configured 3to route said data carrying lines 102/104 to input/output connectors 110/112a/112b and (ii) said first ferrule 126, said second ferrule 126 and said tracing fiber 120 524858.00001c2operate independent from said input/output connectors 110/112a/112b and said data 6carrying lines 102/104 (Fig 1; col. 2 lines 41-53; col. 3 lines 18-20).
Re. Claim 19, Russell discloses emitting 2said light from said second ferrule 126 provides an indication of a 3location of an end of said cable (col. 3 lines 23-25 and 46-49).  
Re. Claim 110, Russell discloses said cap 127 2comprises an internal reflection surface at a head of said cap 3configured to create omnidirectional illumination of said light (col. 3 lines 51-53).  
Re. Claim 115, Russell discloses an apparatus comprising: 
2a cable jacket 105 comprising (a) one or more data carrying 3lines 102/104 configured to transmit data (Fig 1; col. 2 lines 19-37) and (b) a tracing fiber 120 (Fig 1; col. 3 lines 20-23); 
4a plurality of connectors 110/112a/112b each (a) connected to one end 5of one of said data carrying lines 102/104 (Fig 1; col. 2 lines 22-26) and (b) configured to connect to 6a communication port (col. 2 lines 46-53); 7a first ferrule 126 comprising a cap 127 and connected to a first 8end of said tracing fiber 120 (Figs 1-2; col. 3 lines 38-49); and 9a second ferrule 126 comprising said cap 127 and connected to a 10second end of said tracing fiber 120 (Figs 1-2; col. 3 lines 38-49), wherein (i) said tracing fiber 120 11within said first ferrule 126 is configured to receive a light input (col. 3 lines 20-23 and 46-49), 12(ii) said tracing fiber 120 is configured to propagate said light input 13to said second ferrule 126 (col. 3 lines 20-23) and (iii) said second ferrule 126 enables said light input to be emitted (Fig 2; col. 3 lines 20-23 and 49-51).  
544858.00001c2 Re. Claim 16, Russell discloses said 2first ferrule 126 and said second ferrule 126 enable tracing both ends of 3said cable jacket 105 using said light input (Fig 1; col. 3 lines 20-31).  
Re. Claim 117, Russell discloses (i) 2said apparatus is implemented in a data center comprising a 3plurality of cables and (ii) tracing both ends of said cable jacket 4using said light input enables distinguishing said apparatus from 5said plurality of cables (col. 1 lines 13-44).  
Re. Claim 119, Russell discloses a first fan-out kit 114 connected to a first end of said 3cable jacket 105 and a second fan-out kit 116 connected to a second end of 4said cable jacket 105, wherein said first fan-out kit 114 and said second 5fan-out kit 116 are each configured to (i) separate said tracing fiber 120 6from said data carrying lines 102/104 and (ii) provide a path for each of 7said data carrying lines 102/104 to connect to one of said plurality of connectors (Fig 1; col. 2 lines 54-67).  
554858.00001c2Re. Claim 20, Russell discloses (i) 2said first ferrule 126 is configured to protrude from said first fan-3out kit 114 and said second ferrule 126 is configured to protrude from said 1second fan-out kit 116, (ii) said first fan-out kit 114 and said second 2fan-out kit 116 each comprise one or more strain relief features, (iii) 3said strain relief features are molded into a housing of each of 4said first fan-out kit and said second fan-out kit and (iv) said 5strain relief features are configured to limit an amount of stretching of said tracing fiber (Fig 1; col. 2 lines 54-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 13, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 8,314,603 B2).
Re. Claims 12 and 18, Russell discloses the apparatus as discussed above, including a tracing fiber comprising a glass fiber or a plastic fiber (col. 2 lines 55-57), but does not disclose the material of the ferrule 126.
Accordingly, Russell does not disclose said 2first ferrule and said second ferrule are implemented having a 3ceramic material.  
Ceramic is a well-known material in the arts and commonly used for fiber optic ferrules.  The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
534858.00001c2 Re. Claim 13, Russell discloses the apparatus as discussed above, including cylindrical ferrules 126 (col. 3 lines 44-45).
However, Russell does not disclose an arrangement wherein said 2first ferrule and said second ferrule each have a rectangular 3shape.  
Rectangular ferrules are well known in the optical connector arts and as such would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 114, Russell discloses the apparatus as discussed above, but does not disclose the material of the ferrule 126.
Accordingly, Russell does not disclose said 2first ferrule and said second ferrule are implemented having at 3least one of a glass material and a metallic material.  
Glass and metallic materials are a well-known material in the arts and commonly used for fiber optic ferrules.  The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 8,314,603 B2) and Maitland et al. (US 7,386,203 B2).
Re. Claims 111 and 12, Russell discloses the apparatus as discussed above.
However, Russell does not disclose the details of mounting the tracing fiber to the ferrule, and as such does not disclose said 2tracing fiber is glued into said first ferrule and said second 3ferrule to provide (i) mechanical protection and (ii) alignment 4with an external light source, wherein said 2tracing fiber is (i) glued within a through hole that extends along 3an axis from an inner surface to an outer surface of each of said 4first ferrule and said second ferrule and (ii) flush with said 5outer surface of said first ferrule and said outer surface of said second ferrule.  
Maitland et al. discloses coupling an optical fiber 401 to a light-diffusing ferrule 402, wherein the fiber 401 is glued within a through hole 403 that extends along an axis from an inner surface to an outer surface of the ferrule 402, wherein the fiber is flush with the outer surface of the ferrule (Fig 4; col. 11 lines 4-21).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since Maitland et al. discloses the same reduces back reflection within the ferrule (Maitland et al.: col. 11 lines 19-21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        8/19/22